Case 1:19-cv-00874-RBJ-MEH Document 308 Filed 12/02/20 USDC Colorado Page 1 of 3




                                                                  Matthew J. Oppenheim
                                                                  4530 Wisconsin Avenue NW, 5th Floor
                                                                  Washington, DC 20016
                                                                  matt@oandzlaw.com

   Via ECF                                                       December 2, 2020

   Hon. R. Brooke Jackson
   United States District Judge
   Alfred A. Arraj United States Courthouse
   901 19th Street
   Denver, CO 80294

          Re:     Warner Records et al. v. Charter Communications, Inc., Case No. 19-cv-00874

   Dear Judge Jackson:

           Plaintiffs write to request that the Court set a conference to resolve the parties’ dispute
   over how Plaintiffs’ counterclaims-in-reply—which implicate the same claims, core evidence,
   witnesses, and parties as Plaintiffs’ original claims—should proceed. Charter does not oppose
   Plaintiffs’ request for a status conference but does not consent to the submission of this letter.

           This is a mass copyright infringement action. After Charter filed counterclaims seeking a
   declaration of non-infringement, including for the period after Plaintiffs’ original claim period,
   Plaintiffs discovered that Charter continued to facilitate widespread infringement of their musical
   works well past that time. Accordingly, Plaintiffs have filed and intend to pursue additional
   claims against Charter (the “Extended Claims”) that are identical to the existing claims, but for
   the specific works and dates at issue. By any measure of efficiency, the original and Extended
   Claims should proceed together. They involve no new parties, concern the same claims,
   underlying technologies, processes, and systems, and will require substantially overlapping
   document discovery, depositions, expert analyses, and trial testimony.

           The parties are poised to engage in extensive, docket-clogging motion practice over the
   formal procedural posture in which those claims should proceed, when the real issue for the
   Court to resolve is whether the claims should be treated together for purposes of discovery,
   which has already begun, and trial. Initially, Plaintiffs asserted the Extended Claims as
   compulsory counterclaims-in-reply. Now that Charter has amended its counterclaims [DKT 295]
   to eliminate the compulsory basis for Plaintiffs’ counterclaims-in-reply, Plaintiffs have pled them
   permissively [DKT 303]. Alternatively, the claims could be denominated an amendment to the
   original claims. Good cause for such amendment certainly exists—Plaintiffs only recently
   discovered these claims in light of Charter asserting its counterclaims, and Charter would suffer
   no undue prejudice as discovery is currently proceeding and no depositions have yet occurred.
   Or, the claims could be filed as a new, related action between the same parties, and consolidated
   for purposes of discovery and trial. The important thing is that ultimately, regardless of the
   procedural mechanism, Plaintiffs intend to pursue these new claims in this District.
Case 1:19-cv-00874-RBJ-MEH Document 308 Filed 12/02/20 USDC Colorado Page 2 of 3


                                                                                         December 2, 2020
                                                                                                  Page 2 of 3

           Charter still contends these claims are improper because they extend beyond the original
   claim period and works in suit and because it is too late to add them. The parties conferred on
   November 23 and December 1 but were unable to reach agreement as to whether and how
   Plaintiffs’ counterclaims-in-reply should proceed. Rather than engage in vast motion practice
   (e.g., motions to dismiss, to amend, to consolidate, to coordinate discovery, and more) and in
   mind of the admonition in the Court’s Practice Standards that motion practice can be “costly,
   time consuming, a cause of delay, and a burden on the court,” a conference with the Court could
   most efficiently resolve how these claims will proceed.

   Because the Original and Extended Claims Are Nearly Identical,
   They Should Continue to Proceed Together in this Action

           The Extended Claims are identical to the original claims, as the parties and legal claims
   are the same.1 In both instances, Plaintiffs seek relief from Charter’s contributory and vicarious
   infringement for the same course of misconduct stemming from thousands of infringement
   notices sent to Charter. As Plaintiffs’ counterclaims-in-reply allege (DKT 303 ¶ 9), the
   underlying and extended claims are all part of the same story:

             As it did during the Original Claim Period, Charter continued to deliberately turn a
             blind eye to its subscribers’ infringement during the Counterclaim Period. And it
             maintained its policy of refusing to terminate or otherwise take meaningful action
             against the accounts of repeat infringers of which it was aware. Astonishingly,
             Charter maintained its policy and practice of inaction even after Plaintiffs notified
             Charter that they would assert legal claims for this very same conduct. Even the
             threat of litigation did not make Charter take its legal responsibilities to copyright
             owners more seriously. Instead, Charter doubled down on its do-nothing policy,
             sitting idly by as it received even more notices of ongoing, repeat infringements by
             its subscribers.

           Because of the overwhelming commonality between the legal and factual issues of the
   underlying and Extended Claims, the discovery is largely identical. That includes discovery
   into: Plaintiffs’ notice program and the software used to issue notices—which has consumed
   much of Charter’s discovery efforts to date; Charter’s receipt and treatment of the notices;
   Charter’s policies concerning copyright infringement by its subscribers and repeat infringers; and
   actions Charter took (or did not take) in addressing infringement by its subscribers in response to
   Plaintiffs’ notices. Discovery into each of these issues (and many others) has already resulted in
   substantial motion practice and rulings by the Special Master, Magistrate Judge Hegarty, and
   Your Honor that can be readily applied to the Extended Claims in most or all instances.

           Indeed, in ruling on Charter’s objections to Plaintiffs’ discovery issued on the Extended
   Claims, the Special Master has already suggested that the same search parameters and
   responsiveness criteria governing the original claims should be applied to the Extended Claims.
   Were Plaintiffs forced to assert the Extended Claims in a new action, the progress made by the
   parties and the Court in resolving these discovery issues, and many others, would be largely lost.


   1
       The Plaintiffs asserting the Extended Claims are a subset of Plaintiffs but no new parties are added.
Case 1:19-cv-00874-RBJ-MEH Document 308 Filed 12/02/20 USDC Colorado Page 3 of 3


                                                                                December 2, 2020
                                                                                         Page 3 of 3

           The only differences between the underlying and Extended Claims are the dates and
   works at issue (although some of the works overlap, as Charter’s subscribers continued to
   infringe many of the same recordings in the extended period). But even if Plaintiffs did not
   assert the Extended Claims in the underlying action, Plaintiffs would seek discovery into and
   highlight to the jury Charter’s Extended Claims-period behavior, as relevant to, at least, the issue
   of Charter’s willfulness, or the amount of damages needed to deter Charter’s ongoing
   misconduct.

   Asserting the Extended Claims in a Separate Action Would
   Waste Judicial Resources and Be an Exercise in Impracticality

           Requiring Plaintiffs to assert the Extended Claims in a separate, related action would
   waste substantial judicial and party resources. Minimally, it would force a disputed motion to
   consolidate the two cases. Or worse, it would force the Court, a second jury, and the parties, to
   address the exact same legal and factual issues a second time in a separate action. Indeed, there
   would be a doubling of depositions and trial testimony from the same Charter witnesses with
   respect to the company’s purported repeat infringer policies and procedures, the same Plaintiff
   witnesses in support of their infringement claims and damages issues, the same (many) experts
   for both sides, and the same third-parties whose technology was used in all cases. Any issues
   unique to the additional works in suit and corresponding infringement notices are monumentally
   outweighed by the remaining issues common to both claim periods. Accordingly, the interests of
   efficiency and practicality are best served by all claims proceeding together as part of this case.

   Inclusion of the Extended Claims Will Cause No Substantial Delay in the Schedule

           The Extended Claims have been in the case since June 15, 2020, when Plaintiffs filed
   their answer and counterclaims-in-reply. Plaintiffs have served written discovery requests, and
   the Special Master has already directed the parties to confer and agree on an efficient and
   expedited process for Charter to respond and provide discovery. While fact discovery currently
   continues through January 2021 and expert discovery will follow thereafter, it is clear to the
   parties, the Special Master, and Magistrate Judge Hegarty (Sept. 9, 2020 Hrg. Tr. at 189) that the
   schedule will need to be extended, regardless of whether the Extended Claims proceed in this
   case or a separate action. No party has taken a deposition, documents continue to be produced
   on a rolling basis, and written discovery is still being issued. And the prospect of jury trials in
   the year ahead is uncertain, at best, given the COVID-19 climate. There is no reason that the
   Extended Claims cannot be accommodated within the extensions that the parties and Court
   already contemplate having to make.

           The Extended Claims will be litigated. The only question is what is the most practical
   and efficient way to do so that does not prejudice the parties or waste significant resources. A
   conference with the Court is the best means by which to reach that determination.

                                                         Respectfully,

                                                         /s/ Matthew J. Oppenheim
